
	
		III
		110th CONGRESS
		1st Session
		S. RES. 325
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2007
			Mr. Isakson (for
			 himself, Mr. Cochran,
			 Mr. Voinovich, Mr. Salazar, Mr.
			 Chambliss, and Mrs.
			 Hutchison) submitted the following resolution; which was referred
			 to the Committee on Health, Education,
			 Labor, and Pensions
		
		
			September 25, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting efforts to increase childhood
		  cancer awareness, treatment, and research.
	
	
		Whereas an estimated 12,400 children are diagnosed with
			 cancer each year;
		Whereas cancer is the leading cause of death by disease in
			 children under age 15;
		Whereas an estimated 2,300 children die from cancer each
			 year;
		Whereas the incidence of cancer among children in the
			 United States is rising by about 1 percent each year;
		Whereas 1 in every 330 people in the United States
			 develops cancer before age 20;
		Whereas approximately 8 percent of deaths of individuals
			 between 1 and 19 years old are caused by cancer;
		Whereas, while some progress has been made, a number of
			 opportunities for childhood cancer research still remain unfunded or
			 underfunded;
		Whereas limited resources for childhood cancer research
			 can hinder the recruitment of investigators and physicians to the field of
			 pediatric oncology;
		Whereas the results of peer-reviewed clinical trials have
			 helped to raise the standard of care for pediatrics and have improved cancer
			 survival rates among children;
		Whereas the number of survivors of childhood cancers
			 continues to increase, with about 1 in 640 adults between ages 20 to 39 having
			 a history of cancer;
		Whereas up to 2/3 of childhood cancer
			 survivors are likely to experience at least 1 late effect from treatment, which
			 may be life-threatening;
		Whereas some late effects of cancer treatment are
			 identified early in follow-up and are easily resolved, while others may become
			 chronic problems in adulthood and have serious consequences; and
		Whereas 89 percent of children with terminal cancer
			 experience substantial suffering in the last month of life: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that Congress should support—
			(1)public and private
			 sector efforts to promote awareness about—
				(A)the incidence of
			 cancer among children;
				(B)the signs and
			 symptoms of cancer in children; and
				(C)options for the
			 treatment of, and long-term follow-up for, childhood cancers;
				(2)increased public
			 and private investment in childhood cancer research to improve prevention,
			 diagnosis, treatment, rehabilitation, post-treatment monitoring, and long-term
			 survival;
			(3)policies that
			 provide incentives to encourage medical trainees and investigators to enter the
			 field of pediatric oncology;
			(4)policies that
			 provide incentives to encourage the development of drugs and biologics designed
			 to treat pediatric cancers;
			(5)policies that
			 encourage participation in clinical trials;
			(6)medical education
			 curricula designed to improve pain management for cancer patients;
			(7)policies that enhance education, services,
			 and other resources related to late effects from treatment; and
			(8)grassroots
			 efforts to promote awareness and support research for cures for childhood
			 cancer.
			
